UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4455


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KAREN FRANCISCO MARTIN,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.   James P. Jones, District
Judge. (1:03-cr-00104-jpj-1)


Submitted:   November 30, 2010            Decided:   December 6, 2010


Before WILKINSON, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Brian J. Beck,
Assistant Federal Public Defender, Abingdon, Virginia, for
Appellant.   Timothy J. Heaphy, United States Attorney, Jennifer
R. Bockhorst, Assistant United States Attorney, Abingdon,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Karen Francisco Martin appeals from the revocation of

her supervised release.                She raises two issues on appeal: (1)

whether the district court adequately explained its findings of

her    Grade    B     violations,      and    (2)    whether     the    court      erred    in

sentencing her to a twenty-four-month sentence.                         For the reasons

that follow, we affirm.

               Martin was originally sentenced to thirty months of

imprisonment for bank fraud and related crimes.                             Her supervised

release was previously revoked, and she was sentenced to four

months.        Thereafter, Martin was released for a second term of

supervised release.             After approximately five months, Martin’s

probation officer filed a petition for revocation of supervised

release.        The district court found that Martin had committed

all five of her supervised release violations and sentenced her

to a twenty-four-month term of imprisonment with no period of

supervised release thereafter.

               On     appeal,    Martin       only    contests       her     two    Grade   B

violations          for   committing       another     crime,     e.g.,       prescription

fraud    under       Virginia     law.        We     review    the     district      court’s

decision to revoke Martin’s supervised release for an abuse of

discretion, United States v. Davis, 53 F.3d 638, 642-43 (4th

Cir.    1995),       noting     that   a     district    court       need    only    find   a

violation       of        a   condition        of     supervised        release       by     a

                                               2
preponderance of the evidence.                       18 U.S.C.A. § 3583(e)(3) (West

Supp.    2010).         Here,     we     find    no    abuse     of   discretion        in      the

district    court’s           findings    that       Martin     violated       state    law     by

engaging        in     prescription        fraud.          Thus,      we       affirm      these

revocations.

            Next, Martin contests her sentence.                         We will affirm a

sentence imposed after revocation of supervised release if it is

within     the        prescribed         statutory        range       and      not      plainly

unreasonable.           United States v. Crudup, 461 F.3d 433, 439-40

(4th     Cir.        2006).       In     determining          whether      a    sentence        is

procedurally or substantively unreasonable, id. at 438, we take

a more deferential posture concerning issues of fact and the

exercise    of        discretion       than      reasonableness         review       for     non-

revocation sentences.              United States v. Moulden, 478 F.3d 652,

656 (4th Cir. 2007).              Only if we find the sentence procedurally

or   substantively            unreasonable       must     we    decide      whether        it   is

“plainly” so.          Id. at 657.

            The district court considered the Chapter Seven policy

statements and the statutory factors applicable to revocation

sentences       under    18     U.S.C.A     §§       3553(a),    3583(e)       (West    2000     &

Supp. 2010), calculated Martin’s advisory range as 4-10 months,

stated    its        reasons     for   sentencing         her    outside       the     advisory

range, and sentenced her below the statutory maximum.                                The court

explained that Martin’s previous four-month revocation sentence

                                                 3
had   failed     to   ensure     her    compliance     with      the    terms    of   her

instant supervised release, that she failed to follow “hardly

any” (JA 128) of her probation officer’s directions, and that

the court believed the more structured environment of prison

would   allow     Martin   a     better    chance    to   address       her    substance

abuse problem.          (JA 126-30).       Under these circumstances, we do

not     find      that     Martin’s        sentence       was     procedurally          or

substantively unreasonable.               See United States v. Thompson, 595

F.3d 544, 547 (4th Cir. 2010) (noting that a district court’s

statement of reasons for a revocation sentence need not be as

detailed or specific as other sentences).

               Accordingly,      we    affirm     Martin’s      Grade    B    supervised

release    violations      and    her    sentence.        We    dispense      with    oral

argument    as    the    facts    and     legal    contentions         are    adequately

discussed in the materials before the court and argument would

not aid the decisional process.

                                                                                AFFIRMED




                                            4